Title: To James Madison from James Caldwell and Reasin Beall, 21 December 1813 (Abstract)
From: Caldwell, James,Beall, Reasin
To: Madison, James


        § From James Caldwell and Reasin Beall. 21 December 1813, Washington. “We take the liberty of addressing you on the subject of the appointment of Marshal for the district of ohio, to fill the vacancy of Genl Cass lately appointed Governor of Michigan territory—the influance of the office of marshall is considerable and if placed in the hands of the opposition, would add great weight to a party that has already become quite formidable in some districts of our state, if in the hands of one who would take neutral ground the republicans would not be bennefited and they would be deprived of an influance they had a right to expect. We assure you Sir that we feal a considerable interest in this appointment it is of considerable emportance to the state and particularly so to the districts who are hard pressed by our oponants, that this appointment should be bestowed on one who has been a uniform long tried and active friend to his country, as such we beg leave to recommend Doctr. John Hamm of the Town of Zanesville (Ohio) he was recommended to you last summer for the Same office by three of the Ohio representation (Including your Humble Servants) [not found]. Mr. Kilburn being now absent and knowing the necessaty of an immediate appointment of Marshal we take the liberty of renewing our recommendation of Mr. Hamm, he has been recently recommended by the first characters of the Town of Zanesville & who are among ohio’s warmest advocates and Supporters of the war. Dr. Hamm has held several important offices in ohio, as well as that of Elector of President & vice President of the united States, the duties of his Several appointments he has discharged in a maner honorable to himself and to the satisfaction of the people. The Doctr. was in canada and in the Battle with Genl Harrison when Procters army were captured. Doctr Hamms appointment of marshal would very much gratify a majority of the republicans in our state.”
       